DETAILED ACTION

1)       Applicant’s election without traverse of invention I, drawn on claims 1-10, 17-20, in the reply filed on 5/13/2021, is acknowledged.
Claims 11-15, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1, 3, 5-7, 9-10, 17-20, are rejected under 35 U.S.C. 103 as being unpatentable over Kesselmans et al. (US 6,777,548).
Claims 1, 5, 17-19: Kesselmans discloses a cellulosic material provided with a coating.  The cellulosic material is a paper (col. 1, lines 8-12, col. 6, lines 62-65). The coating includes an oxidized carboxylated starch (Abstract).  The oxidized starch molecular weight is not directly disclosed, however, it would have been obvious to one skilled in the art at the time the invention was filed, that the starch molecular weight be within the claimed range in view of the average degree of polymerization of 1,000,000 or more (col. 3, lines 29-41).   The cellulosic material does not include a starch extender in view that the claimed starch extender quantity includes 0 wt. % at the lower range point.  The cellulosic material Gurley porosity recited in claims 1, 5, 18, 19, is a physical property and not a structure. Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 
           Claim 3: the invention is disclosed per claim 1, above.   The coating charge density is not recited, however, it would have been obvious to one skilled in the art at the time the invention was filed that the coating charge density be optimized in order to improve the printability quality of the coated paper.   
Claim 6: the invention is disclosed per claim 1, above.   Introduced ether groups  include hydroxyethyl starch and hydroxypropyl starch groups (col. 2, lines 6-12). 
           Claims 7, 9: the invention is disclosed per claim 1.   The amount of oxidized carboxylated starch in the coating is not disclosed, however, it would have been obvious to one skilled in the art, that the amount of starch be optimized in order to improve the printability quality of the coated paper.   
Claims 10, 20: the invention is disclosed per claim 1.  It would have been obvious that at least some of coating include a modified non-oxidized-carboxylated starch when a high number of carboxyl groups are introduced.  Introduced ether groups in the starch include hydroxyethyl starch and hydroxypropyl starch groups (col. 2, lines 6-12). 
3)       Claims 2, 8, are rejected under 35 U.S.C. 103 as being unpatentable over Kesselmans et al. in view of Kozumi (US 2003/0207051).   The invention is disclosed per claim 1, above.  Kesselmans does not disclose the starch extender selected as a zirconium carbonate.   Kozumi discloses a cellulosic sheet that includes a coating having oxidized starch and a water soluble starch extender, such as, zirconium carbonate (Abstract, claims 2, 7, 15).  It would have been obvious to one skilled in the art at the time the invention was filed to combine the teachings of Kesselmans and Kozumi and include water soluble zirconium carbonate in the sheet coating of Kesselmans in optimized amounts in order to improve the printability quality of the coated paper.  
4)       Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kesselmans et al. in view of Toyama et al. (US 4,327,148).  The invention is disclosed per claim 1, above.  Kesselmans does not disclose that the stretch extender is a polyamine epichlorohydrin resin.   Toyama discloses a cellulosic sheet that includes a coating having oxidized starch and a water soluble starch extender, such as, polyamine epichlorohydrin resin (col. 4, line 64 to col. 5, line 10).  It would have been obvious to one skilled in the art at the time the invention was filed to combine the teachings of Kesselmans and Toyama and include water soluble polyamine epichlorohydrin resin in the sheet coating of Kesselmans in optimized amounts in order to improve the printability quality of the coated paper.  

Conclusion
5)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748